Citation Nr: 0029611	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-03 566A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the University of Virginia Medical Center (UVMC) 
from March 3, 1997, to March 13, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision by the VA medical center (VAMC) in 
Richmond, Virginia that denied the veteran's claim for 
payment or reimbursement of medical expenses incurred at UVMC 
from March 3, 1997, to March 13, 1997.  In January 2000, the 
Board remanded the veteran's appeal for further evidentiary 
development.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at UVMC from March 
3 to March 13, 1997; he was hospitalized at UVMC for purposes 
of restoring circulation in the left foot.

2.  VA did not authorize the veteran's hospitalization or 
treatment at UVMC.

3.  A medical emergency did not exist when treatment was 
sought at UVMC in March 1997.  


CONCLUSION OF LAW

Payment or reimbursement for expenses incurred at UVMC from 
March 3 to March 13, 1997, is not warranted.  38 U.S.C.A. 
§§ 1703, 1710, 1728 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120, 17.130 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
was forced to seek treatment for a circulation problem in his 
left foot from a private source because VA could not or would 
not perform the medical procedure necessary to save his foot.  
He asserts that, after he saw a private physician who could 
save his foot, he was told that VA agreed to pay for the cost 
of the procedure.  It is requested that the veteran be 
afforded the benefit of the doubt.

The Facts

The available records show that, in January 1997, the veteran 
was hospitalized at VAMC, Vascular Surgery Service, for 
vascular assessment of left foot pain and ulcers.  Following 
an angiogram, the veteran was notified that he would not 
benefit from bypass graft surgery.  See VA treatment records 
dated in January 1997.

On February 5, 1997, the veteran was apparently informed, in 
a letter from VAMC, that a request for a consultation with a 
physician at the University of Virginia concerning his foot 
condition had been approved.  The letter pointed out that, in 
order to receive treatment, the physician needed to present a 
treatment plan to VA for approval, prior to beginning 
treatment.  The veteran was told to send the treatment plan 
and bill for consultation to the VAMC.

Thereafter, a February 12, 1997, letter from Robert S. 
Gibson, M.D., shows that he had evaluated the veteran on 
February 10, 1997.  It was reported that the veteran was 
referred from McGuire VA Medical Center for evaluation of 
foot pain (left greater than right).  It was noted that the 
veteran had experienced foot and calf discomfort related to 
exertion for many years, and that he was experiencing left 
foot discomfort at rest and bilateral calf claudication with 
minimal ambulation.  Next, it was noted that the veteran had 
been evaluated at the McGuire VA where ultrasound studies of 
his lower extremities and aortography were performed.  
Aortography had revealed severe, diffuse atherosclerotic 
disease involving both legs, from the mid-thigh down.  He was 
told he had very bad circulation, that probably nothing could 
be done, and that everyone was concerned about his cardiac 
status.  It was recommended/observed that the veteran was 
limited by his peripheral vascular disease, that the issue of 
revascularization would be pursued further by 
obtaining/reviewing his January 1997 VAMC arteriogram, and, 
if a femoral-popliteal bypass was technically feasible, 
further cardiac evaluation would be appropriate.  

A March 4, 1997, VAMC report of contact shows that the VAMC 
Fee Basis Unit received a telephone call from the UVMC 
Admission Office stating that the veteran had been admitted 
on March 3, 1997, with a diagnosis of peripheral vascular 
disease.  A VAMC physician contacted the veteran's physician 
at UVMC and was told that the veteran's family did not want 
the veteran transferred to the VAMC.  It was noted that the 
same studies conducted at UVMC had been performed at the 
VAMC.  It was also reported that the vascular service at VAMC 
had deemed the procedure unnecessary. 

UVMC treatment records for March 1997 show that, upon 
admission, the veteran complained of significantly increased 
pain and redness in his left foot as well as a non-healing 
wound on the left big toe.  It was also reported that the 
veteran had a ten-year history of progressive pain, spasms, 
and redness in both of his feet.  It was noted that the 
veteran, approximately one month earlier, had been treated at 
VAMC after his nail fell off his left big toe.  However, VAMC 
did not recommend surgery.  See March 13, 1997, discharge 
summary.  The veteran's diagnoses included atherosclerosis of 
extremities with ulceration as well as peripheral vascular 
disease.  See March 3, 1997, treatment records, March 5, 
1997, operative note, March 13, 1997, discharge summary.  He 
underwent a femoral-popliteal bypass on March 5, 1997.  Id.  

In June 1997, Dr. Gibson wrote VAMC and reported that he saw 
the veteran for a consultation prior to a surgical 
revascularization procedure and at that time he 
". . . did so with the understanding that his referral to me 
had been approved, and that the patient had been encouraged 
to seek a second opinion at UVA." 

The veteran contended, at his June 1998 personal hearing and 
in written statements to VAMC, that he was told prior to his 
March 3, 1997, admission to UVMC that VA had approved the 
care in question.  He reported that his UVMC surgeon, Dr. 
Tribble, called VAMC on two occasions before either his 
hospitalization or his surgery.  Thereafter, Dr. Tribble told 
the veteran that he had worked with VAMC many times before 
and that there would be no problem with VA paying for his 
hospitalization and surgery.

A May 8, 1997, statement from a VAMC social worker shows that 
the veteran "had in . . . his possession the approval for 
UV[MC] to do the surgical procedure from the VAMC fee basis 
unit."

Prior Authorization

If VA facilities are not capable of furnishing hospital care 
or medical services, VA may contract with a non-VA facility 
in order to provide the required care.  38 U.S.C.A. §§ 1703, 
1710 (West 1991 & Supp. 2000).  Non-VA care may be paid for 
by VA if VA authorizes the care in advance pursuant to 38 
C.F.R. § 17.54 (1999).  38 C.F.R. §§ 17.52, 17.53 (1999).  
That section provides, in pertinent part, that:

[t]he admission of a veteran to a non-
[VA] hospital at [VA] expense must be 
authorized in advance. ne, 
telegraph or other communication, made by 
the veteran or by others in his or his 
behalf is dispatched to the [VA] . . . 
within 72 hours after the hour of 
admission . . .

With the foregoing in mind, it is the Board's conclusion that 
the preponderance of the evidence demonstrates that VA did 
not authorize in advance VA payment for the veteran's 
hospitalization at UVMC from March 3, 1997, to March 13, 
1997.

The veteran maintains that Dr. Tribble told him that he had 
worked with VAMC many times before and that there would be no 
problem with VA paying for his hospitalization and surgery.  
Moreover, a May 8, 1997, statement from a VAMC social worker 
indicates that the veteran "had in . . . his possession the 
approval for UV[MC] to do the surgical procedure from the 
VAMC fee basis unit."  However, the record does not support 
a finding that VA in fact authorized payment for care in 
advance of treatment or that any such request for 
authorization was granted following a timely request within 
the meaning of 38 C.F.R. § 17.54.  

The record indicates that the veteran was authorized to 
obtain only a consultation - not treatment.  The records also 
show that, on March 4, 1997, UVMC contacted VA, but no 
authorization was made.  Moreover, despite a post-remand 
search, no document of authorization was found.  

Although the veteran apparently was told that authorization 
would not be a problem, the greater weight of the evidence 
suggests that the contrary was the case.  VA did not 
authorize payment for any care beyond the initial 
consultation, and this was made clear even in Dr. Gibson's 
letter where he noted that VA had authorized a consultation.  
Additionally, the March 1997 report of contact does not 
indicate that authorization was given for further treatment.  
Indeed, it was noted that the VAMC vascular service had 
already determined that the procedure was not necessary, an 
indication that authorization had not been given and would 
not be forthcoming.

In view of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the claim as to 
prior authorization for payment.  The greater weight of the 
evidence establishes that prior approval was not received 
from VA for payment or reimbursement of the costs of private 
treatment.  Consequently, the veteran may recover the 
expenses associated with such treatment only if he qualifies 
for payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 (West 1991) and 38 
C.F.R. § 17.120 (1999).

Unauthorized Medical Expenses

In order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a non-VA facility, 
a veteran must satisfy each of three regulatory conditions.  

(a) [The c]are or services . . . were 
rendered . . .
	(1) For an adjudicated service-
connected disability; 
	(2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
	(3) For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability . . . [or]
(4) For any illness, injury or 
dental condition es for any 
of the reasons enumerated in § 17.48(j); 
and

(b) . . . Care and services not 
previously authorized were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health, and

(c) . . . VA or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

38 C.F.R. § 17.120.  Failure to satisfy any one of the above 
criteria precludes VA from paying or reimbursing unauthorized 
private medical expenses.

With the foregoing in mind, the Board notes that there is no 
suggestion in the record that a medical emergency existed at 
the time of the treatment in question.  While Dr. Tribble 
reportedly indicated that the veteran would lose his leg if 
not operated on, the records from UVMC do not show that the 
veteran was treated in an emergency facility or that 
emergency transportation was required.  Nor do the records 
contain written remarks or other notations which suggest that 
the treatment in question was for "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action," see Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994), or that delay would have been "hazardous to [his] 
life or health."  Indeed, the record indicates that there was 
no sudden or unexpected occurrence demanding immediate 
action.  The veteran had already been evaluated by VA and 
thereafter underwent another consultation which, despite the 
apparent recommendation for surgery, did not lead to 
immediate action either on the veteran's part or on the part 
of UVMC.  

Moreover, while the veteran claimed that VA was either 
unwilling or unable to perform the medical procedure he 
sought from UVMC, the statements from VAMC show that, after 
being notified of the reason for the veteran's private 
hospitalization, the veteran and/or his family did not want 
to have the veteran transferred to VAMC.  See March 4, 1997, 
VAMC report of contact.  Although VA apparently had found the 
procedure unnecessary, the veteran nevertheless elected to 
proceed on the basis of a recommendation from a private 
physician.  Such a scenario might be construed as meaning 
that VA facilities were not available for the procedure 
sought by the veteran.  However, it must be kept in mind that 
the regulation requires that there be both an emergent 
situation and the unavailability of VA facilities.  In this 
case, for the reasons already set forth, there was no 
emergency.  To suggest that VA must pay because the veteran 
could not be expected to obtain the service he sought from VA 
where he had already been told the procedure was unnecessary 
is, on its face, an attractive argument.  Indeed, the veteran 
may have ultimately lost his foot at some point without the 
surgery.  Nevertheless, as appealing as this argument is, the 
Board is bound by the regulation that requires that treatment 
be for an emergent situation.  As noted above, the record 
does not support a finding that his foot had gotten to the 
point that he required intervention on an emergent basis in 
March 1997, even thought it may have gotten to that point at 
some later time had he not had the surgery.  The salient 
point to be made is that the evidence does not suggest that 
his foot required emergent treatment in March 1997.  Since 
the Board is bound by the regulation, it concludes that the 
benefit sought by the veteran may not be granted.

In the absence of evidence showing that the treatment in 
question was for an emergency, the claim for payment or 
reimbursement of unauthorized expenses must be denied.  See, 
e.g., Woodson v. Brown, 8 Vet. App. 352, 355-56 (1995); 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).


ORDER

The claim for payment or reimbursement of medical expenses 
incurred at the UVMC from March 3, 1997, to March 13, 1997, 
is denied. 



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


